USCA4 Appeal: 21-4588      Doc: 44         Filed: 08/15/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4588


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellant,

                      v.

        ANTONIO KORTEZ TURNER,

                             Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:19-cr-00464-BO-1)


        Submitted: August 8, 2022                                         Decided: August 15, 2022


        Before AGEE, DIAZ, and HARRIS, Circuit Judges.


        Vacated and remanded by unpublished per curiam opinion.


        ON BRIEF: Michael F. Easley, Jr., United States Attorney, David A. Bragdon, Assistant
        United States Attorney, Lisa K. Labresh, Assistant United States Attorney, OFFICE OF
        THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellant. W.
        Michael Dowling, THE DOWLING FIRM PLLC, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4588      Doc: 44         Filed: 08/15/2022     Pg: 2 of 4




        PER CURIAM:

               After a jury trial, Antonio Kortez Turner was convicted of being a felon in

        possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924. This was Turner’s

        second conviction for this offense. Turner’s Sentencing Guidelines range was 92 to 115

        months’ imprisonment and no more than three years’ supervised release. Turner offered

        several reasons why he should receive a downward variance, while the government cited

        Turner’s criminal history, the need for deterrence, and the nature and circumstances of the

        offense in requesting a sentence of 115 months’ imprisonment.           After hearing the

        government’s reasons, the district court, without explanation, sentenced Turner to five

        years’ probation. The lack of an explanation prevents this court from adequately reviewing

        the sentence. Accordingly, we vacate the sentence and remand for further proceedings.

               We review criminal sentences for both procedural and substantive reasonableness

        “under a deferential abuse-of-discretion standard.” United States v. Lewis, 18 F.4th 743,

        748 (4th Cir. 2021) (internal quotation marks omitted). In reviewing whether a sentence

        is reasonable, we first consider whether the district court committed any significant

        procedural error, “such as failing to calculate (or improperly calculating) the Guidelines

        range, treating the Guidelines as mandatory, failing to consider the [18 U.S.C.] § 3553(a)

        factors, selecting a sentence based on clearly erroneous facts, or failing to adequately

        explain the chosen sentence—including an explanation for any deviation from the

        Guidelines range. The requirement of an adequate explanation is meant to allow for

        meaningful appellate review of a sentencing determination.” United States v. Fowler, 948

        F.3d 663, 668 (4th Cir. 2020) (citation and internal quotation marks omitted).          In

                                                    2
USCA4 Appeal: 21-4588       Doc: 44         Filed: 08/15/2022      Pg: 3 of 4




        determining the sentence, “the court must weigh the seven factors listed in § 3553(a):

        (1) offense and offender characteristics; (2) the need for a sentence to reflect the basic aims

        of sentencing; (3) the sentences legally available; (4) the Sentencing Guidelines;

        (5) Sentencing Commission policy statements; (6) the need to avoid unwarranted

        disparities; and (7) the need for restitution.” Id. (internal quotation marks omitted).

               “A sentencing court must state the reasons for its imposition of the particular

        sentence, and adequately explain the chosen sentence to allow for meaningful appellate

        review and to promote the perception of fair sentencing.” United States v. Powers, 40 F.4th

        129, 137 (4th Cir. 2022) (citations and internal quotation marks omitted). The court must

        “set forth enough to satisfy the appellate court that [the court] has considered the parties’

        arguments and has a reasoned basis for exercising [the court’s] own legal decisionmaking

        authority.”   Id. (internal quotation marks omitted).         When either party advances

        “nonfrivolous reasons for imposing a sentence outside the Guidelines, the sentencing judge

        must address or consider those arguments.” Id. But we cannot guess “at which arguments

        the court might have considered or assume that the court has silently adopted arguments

        presented by a party.” United States v. Nance, 957 F.3d 204, 214 (4th Cir. 2020) (internal

        quotation marks omitted). And the greater the variance from the Guidelines range, the

        more “significant” the court’s explanation should be. Gall v. United States, 552 U.S. 38,

        50 (2007).

               The district court questioned Turner at length but did not address the government’s

        arguments for a Guidelines sentence or state any reason why a substantial downward

        variance was warranted. Because the court did not sufficiently explain the sentence, we

                                                      3
USCA4 Appeal: 21-4588      Doc: 44        Filed: 08/15/2022     Pg: 4 of 4




        are unable to meaningfully review it. Accordingly, we vacate the court’s judgment and

        remand for resentencing. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                   VACATED AND REMANDED




                                                    4